Citation Nr: 0730868	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
corns of the right toes with itching.

 2.  Entitlement to service connection for corns of the right 
toes with itching.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April and May 2007, additional evidence was received at 
the Board without a waiver of initial review by the RO. A 
request for a waiver of the additional evidence was issued by 
the Board in July 2007 and a response was not forthcoming and 
will be addressed herein. 38 C.F.R. § 20.1304 (2006).

The issue of service connection for corns of the right toes 
with itching is addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1. A rating decision dated in February 1995 denied the claim 
of service connection for corns of the right toes with 
itching; and that decision became final in the absence of a 
timely appeal.

2. The evidence received since the February 1995 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the February 1995 rating decision, 
which denied entitlement to service connection for corns of 
the right toes with itching, is new and material, and the 
claim is reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006, 2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for corns of 
the right toes with itching

In a February 1995 rating decision, the RO denied the claim 
of service connection for corns of the right toes with 
itching. The evidence at that time primarily consisted of the 
veteran's service medical records, and postservice VA medical 
records. The veteran was notified of the determination in 
February 1995.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.1103. 

A timely notice of disagreement or substantive appeal of the 
February 1995 rating denial was not forthcoming, and the 
decision denying service connection for corns of the right 
toes with itching, became final.

The veteran attempted to reopen his claim in January 2003, 
submitting additional evidence in support of his claim. At 
this point it is noted that while the June 2003 rating 
decision and the January 2004 Statement of the Case refer to 
the final February 1995 rating decision, the aforementioned 
RO actions are primarily limited to discussion the merits of 
the case.  

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis. 
The determination as to whether new and material evidence has 
been submitted is a threshold jurisdictional issue to be 
decided independently by the Board, irrespective on the RO's 
determination on that matter, before it can adjudicate the 
merits of the issue. See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996) (regardless of a determination made 
by the regional office, the Board must ensure that it has 
jurisdiction over a case before adjudicating the case on the 
merits). As a result, the Board is required to determine if 
"new and material" evidence has been received to reopen the 
veteran's claim.  

New evidence means existing evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

As indicated previously, the veteran has attempted to reopen 
his claim of service connection for corns of the right toes 
with itching. Among the additional evidence submitted was a 
statement from a private podiatrist, relating the veteran's 
current foot disability to service, in particular, the 
Persian Gulf.  

This evidence was not available and was not considered at the 
time of the prior final rating decision. As a result, the 
Board is compelled to conclude that this evidence is new in 
that it is neither cumulative nor redundant, and also that it 
is material since the evidence raises a reasonable 
possibility of substantiating the veteran's claim of service 
connection for corns of the right toes with itching 38 C.F.R. 
§ 3.156(a).

New and material evidence has been received, and the Board 
determines that the veteran's claim of service connection for 
corns of the right toes with itching is reopened.

In this case, the Board has reopened the claim of service 
connection for corns of the right toes with itching, and is 
remanding the claim as will be discussed subsequently. The 
Board has not taken any adverse action on the claim, and any 
deficiencies regarding duties to notify and to assist the 
veteran that may exist in this case are not prejudicial to 
the veteran at this time.



ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for corns of the 
right toes with itching; to this extent the appeal is 
granted.


REMAND

The claim of service connection for corns of the right toes 
with itching has been reopened. There are absent service 
medical findings.  However, in light of current medical 
evidence of pathology of the right toes, and a medical 
statement relating the veteran's right toe pathology to 
service, additional clinical information is necessary. VA has 
a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

In addition, pertinent medical evidence was received by the 
Board in April and May 2007, that requires consideration by 
the RO. 38 C.F.R. § 20.1304. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file to 
ensure compliance with the mandates 
regarding notice and the duty to assist. 
In particular, the RO should ensure that 
the notification requirements and 
development procedures are fully satisfied 
and send the veteran a letter detailing 
the duty to assist and notice provisions 
and the associated implementing 
regulations. The VCAA notice should 
pertain to the veteran's claim of service 
connection for 


corns of the right toes with itching. See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006). Send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal. 

2.  The veteran should be afforded a VA 
medical examination of the feet, to 
determine "if it is as least as likely as 
not" (meaning likelihood of at least 
50%), that any disorder manifested by 
corns of the right toes with itching, is 
etiologically related to a disorder, 
injury or incident of service. The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination. The 
complete rationale for all opinions 
expressed by the examiner should be 
provided.

3.  After completion of the above, the RO 
should review the expanded record, to 
include additional evidence received at the 
Board in April and May 2007, and render a 
determination on the merits regarding 
service connection for corns of the right 
toes with itching. If the benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.
	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


